GRUBB & ELLIS Alesco Global Advisors, LLC Code of Ethics March 1, 2008 PART I PERSONAL SECURITIES TRANSACTIONS A.Personal Trading Accounts and Reports. 1.On receiving this Statement, each Employee must identify to the CCO all of the Employee’s and the Employee’s Family Members’ Proprietary Accounts, unless the Employee has already done so.The Employee also must provide to the Firm an Initial Holdings Report which may be satisfied by attaching brokerage account statements current as of forty-five days prior to receipt of this Statement.The form of Initial Holdings Report is attached as Exhibit B. 2.Thereafter, each Employee must advise the CCO and receive authorization before opening any new Proprietary Account. 3.Each Employee must arrange for duplicate copies of all trade confirmations and brokerage statements relating to each of his or her Proprietary Accounts to be sent promptly and directly by the brokerage firm or other financial institution where the Proprietary Account is maintained to the Firm, to the attention of the CCO. 4.Each Employee must report to the CCO any private securities transactions that are not carried out through brokerage accounts. 5.For each securities trade by an Employee for which a confirmation is not available or that is not carried out through a brokerage account, such as a private securities transaction, the Employee is responsible for promptly providing the CCO with a written statement of the date, security, nature of the transaction, price, parties and brokers or FCMs involved in such trade. 6.No later than thirty days after the end of each calendar quarter, each Employee must certify that all such information is in the account statements and confirmations provided to the Firm during the period and that as of the date of the certificate, all such information is accurate and complete.If such information is incomplete or inaccurate as of the date of the certification, the Employee must update or correct the information.The form to use for this purpose is attached to this Statement as Exhibit C. B.Personal Trading Approvals. No securities transactions for Proprietary Accounts may be effected without the prior written approval of the CCO.In the form of an email to the CCO, the Employee must disclose the account, the name of the security and number of shares they wish to trade.The CCO must obtain the prior written approval of Jay Leupp or another Principal, (the “CCO’s Substitute”) before effecting any transactions in the CCO’s own Proprietary Accounts.The CCO or the CCO’s Substitute will notify the Employee promptly of approval or denial of clearance to trade.If an Employee receives approval to trade a security, he or she must complete that trade on the same business day as that approval.If the trade is not made on that day, the Employee must request approval again. When an Employee recommends purchasing or selling a security for a Client Account, the Employee must disclose to the CCO if any of the Employee’s Proprietary Accounts then holds a position in that security. C.Review of Personal Trading Information. The Firm will review all confirmations, statements and other information to monitor compliance with this Statement.The Firm reserves the right to require an Employee to reverse, cancel or freeze, at the Employee’s expense, any transaction or position in a security if the Firm believes such transaction or position might violate this Statement or appears improper.Except as required to enforce this Statement or to participate in any investigation concerning violations of applicable law, the Firm will keep all such information confidential. D.Client Priority. Employees must give first priority to all purchases and sales of securities for Client Accounts before executing transactions for Proprietary Accounts, and must conduct their personal trading in a manner that does not conflict with the interests of any Client Account.Although it is not possible to list all potential conflicts of interest, each of the following acts always is prohibited: 1.Knowingly purchasing securities for Proprietary Accounts, directly or indirectly, without making a good faith determination whether those securities are appropriate for investment by a Client Account and, if they are appropriate, without equitably allocating the investment to Client Accounts first, based on such considerations as available capital and current positions, and then to Proprietary Accounts; 2.Knowingly purchasing or selling securities for Proprietary Accounts, directly or indirectly, in a way that adversely affects transactions in Client Accounts; 3.Using knowledge of securities transactions by a Client Account to profit personally, directly or indirectly, by the market effect of such transactions; and 4.Giving to any person information not generally available to the public about contemplated, proposed or current purchases or sales of securities by or for a Client Account, except to the extent necessary to effect such transactions or with the approval of the CCO. In addition, Client Accounts always must receive the best price, in relation to Proprietary Accounts, in transactions on the same day. E.Front Running. Without the prior written approval of the CCO, no Employee may execute a transaction in a security for a Proprietary Account if the Employee is aware or should be aware that an order for a Client Account for the same security, same way, remains unexecuted or the Firm is considering same-way trades in the security for Client Accounts.Transactions in options, derivatives or convertible instruments for a Proprietary Account that are related to a transaction in an underlying security for a Client Account (“inter-market front running”) are subject to the same restrictions. F.Restricted List. Certain transactions in which the Firm engages or other circumstances may require, for either business or legal reasons, that any Client Accounts or Proprietary Accounts do not trade in certain securities for specified periods.A security may be designated as “restricted” if the Firm is purchasing or selling or considering purchasing or selling that security for Client Accounts, if the Firm is involved in a transaction that places limits on the aggregate position held by Client Accounts or Proprietary Accounts in that security, if the Firm or any of its personnel has material, non-public information regarding that security or if trading in that security should be restricted for any other reason.Such securities will appear on a restricted list (the “Restricted List”) that will be circulated to all Employees by the CCO.The Restricted List is confidential and no information about the Restricted List may be disclosed to anyone outside of the Firm. All Employees should consult the Restricted List before placing any order for the purchase or sale of securities.No Employees may engage in any trading activity with respect to a security, or an option, derivative or convertible instrument related to that security, while that security is on the Restricted List, and for two days after it has been removed from the Restricted List, except with the prior written approval of the CCO. As an adviser focused on Real Estate securities, the Firm has established a Restricted List of “real estate related” securities which are not eligible for Employee Personal Trading. G.Principal Transactions. Neither the Firm nor an Employee may engage in principal transactions between a Proprietary Account and a Client Account. H.Private Placements. As in the case of publicly traded securities, neither an Employee nor any of his or her Family Members may acquire Beneficial Ownership of any security in a private placement without the prior approval of the CCO.. I.Initial Public Offerings. Neither an Employee nor any of his or her Family Members may acquire any Beneficial Ownership of any security in an initial public offering without the prior approval of the CCO. Part II. CODE OF EMPLOYEE CONDUCT A.Outside Activities. All outside activities of an Employee that involve a material time commitment, provide for compensation to the Employee or involve employment, teaching assignments, lectures, publication of articles, or radio or television appearances, must be approved in advance by the CCO.The CCO may require full details about the outside activity, including the number of hours involved and the compensation that the Employee will receive.Before accepting an appointment as an officer or director in any business, charitable organization or non-profit organization, an Employee must obtain approval from the CCO. B.Conflicts of Interest. It is a violation of an Employee’s duty of loyalty to the Firm for that Employee, without the prior written consent of the CCO, to: 1.Rebate, directly or indirectly, to any person or entity any compensation received from the Firm; 2.Accept, directly or indirectly, from any person or entity, other than the Firm, compensation of any nature as a bonus, commission, fee, gratuity (see section H for more detail) or other consideration in connection with any transaction on behalf of the Firm or a Client Account; or 3.Beneficially own any security of, or have, directly or indirectly, any financial interest in, any other organization engaged in any securities, financial or related business. Limited exceptions to this policy may be made with the approval of the CCO. C.Communications. Each Employee must ensure that communications (whether written or oral) regarding the Firm, the Investment Funds or any Client Account to Investors, clients, prospective Investors or clients and regulatory authorities are accurate.The CCO supervises the appropriate Employees and, if the CCO deems it appropriate, any third-party service provider (such as an administrator, accountant or law firm), in reviewing any account statement, offering materials, periodic letters to Investors or clients or potential Investors or clients, published prior performance and advertisements. D.The CAN-SPAM Act of The Firm’s periodic email reports to clients, investors and potential clients and investors may be deemed “unsolicited commercial emails.”An unsolicited commercial email is any email message, the primary purpose of which is the commercial advertisement or promotion of a commercial product or service.The following should be included in any such email messages (unless the reports are distributed solely to the Firm’s current clients and Investors in Investment Funds managed by the Firm and to others who have requested to receive such reports): This email may be considered an advertisement or solicitation.If you do not want to receive further emails from Grubb & Ellis Alesco Global Advisors, LLCplease reply to this email and ask to be removed from our mailing list. Grubb & Ellis Alesco Global Advisors, LLC 400 South El Camino Real, Suite 1250 San
